Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sumihiro et al. (US PGPUB 20160033194) in view of Ma et al. (US PGPUB 20160217417). 7,450,247).
[Claim 1]
Sumihiro teaches an enclosure for use in assessing products, the enclosure comprising:
a housing (700, figures 26-29), wherein the housing includes a door (703) configured to allow placement of a product within the housing (Paragraph 208);
a product holding surface (711), wherein the product holding surface is located within the

a first image capture device (706, figure 26), wherein the first image capture device is located within the first portion of the housing, and wherein the first image capture device is configured to capture an image of the product from a first perspective (e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective, Paragraphs 214 and 215) and a second image capture device (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the second image capture device is located within the second portion of the housing (Paragraph 212), wherein the second image capture device is configured to capture an image of the product from a second perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for capturing images of a specific location in the fridge interior.  In such 
wherein the image of the product from the second perspective is captured (Paragraph 215 and figure 32 and Paragraph 244)
a lighting element (707), wherein the lighting element is located within the housing (see figures 26-29), and wherein the lighting element is configured to provide lighting within the housing (Paragraphs 209 and 210).
		Sumihiro fails to teach wherein the first and second image capture devices are directed towards the same position on the product holding surface and the images of the product are captured through the product holding surface. However Ma teaches that a storage structure 800 that detects a closing of the door 805 (Paragraph 89, figures 3 and 8). When the amount of light received by the receiver 815 or the angle A reaches a particular threshold and/or range, the receiver 815 sends a signal to the controller 820.  The controller 820 then triggers the activation of the one or more cameras 830, which capture one or more images of the interior of the storage structure (step 710).  In various implementations, the cameras 830 are positioned on the door so that at the time of trigger, they have an expansive, clear view of the contents of the storage structure 800.  That is, the cameras 830 capture images of multiple locations (e.g., fruit/produce compartment, top shelf, middle shelf, lower shelf, egg container, etc.) in the interior of the storage structure 800 as well as any objects that are in those locations (Paragraph 90). Figure 3 also shows that the images are being taken through the shelves. 
		Therefore taking the combined teachings of Sumihiro and Ma, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have wherein the first and second image capture devices are directed towards the same position on the 
[Claim 2]
Sumihiro teaches wherein the enclosure further comprises a controller device (figure 50, control portion 50), wherein the controller device is communicatively coupled to the first image capture device, the second image capture device, and the lighting element, and wherein the controller device is configured to control action of the first image capture device, the second image capture device, and the lighting element (Paragraphs 90 and 91).
[Claim 3]
Sumihiro teaches wherein the product holding surface is substantially transparent (Paragraph 229).
[Claim 4]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 5]
Sumihiro teaches wherein the product holding surface includes a product barrier (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 6]

[Claim 7]
Sumihiro teaches wherein the first portion of the housing is above the product holding surface and the second portion of the housing is below the product holding surface (see figures 26 and 27).
[Claim 8]
Sumihiro teaches a system for assessing products, the system comprising: an enclosure, wherein the enclosure includes:
a housing (700, figures 26-29), wherein the housing includes a door (703) configured to allow placement of a product within the housing (Paragraph 208);
a product holding surface (711), wherein the product holding surface is located within the housing, and wherein the product holding surface is configured to support the product (Paragraph 229, figures 26-29, the product will be placed on the surfaces 711);
a first image capture device (706, figure 26), wherein the first image capture device is located within the housing, and wherein the first image capture device is configured to capture an image of the product from a first perspective (e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective. Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a 
a second image capture device (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the second image capture device is located on a second side of the product holding surface (Paragraph 212), and wherein the second image capture device is configured to capture an image of the product from a second perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for capturing images of a specific location in the fridge interior.  In such case, a single image of the fridge interior such as the image illustrated in FIG. 7 for example may be obtained by combining each of the images), wherein the image of the product from the second perspective is captured (Paragraph 215, figure 32 and Paragraph 244, images of 
a lighting element (707), wherein the lighting element is located within the housing (see figures 26-29), and wherein the lighting element is configured to provide lighting within the housing (Paragraphs 209 and 210).
a second image capture device (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the second image capture device is located on a second side of the product holding surface (Paragraph 212), and wherein the second image capture device is configured to capture an image of the product from a second perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for capturing images of a specific location in the fridge interior.  In such case, a single image of the fridge interior such as the image illustrated in FIG. 7 for example may be obtained by combining each of the images), and 
wherein the image of the product from the second perspective is captured through the product holding surface (Paragraph 215, figure 32 and Paragraph 244, images of the storage items located on the shelves below the movable shelf 750 may be captured through the transparent 
a controller device (50, figure 50), wherein the controller device is communicatively coupled to the first image capture device and the lighting element (Paragraph 90), and wherein the controller device includes a user input device, wherein the user input device is configured to receive an execution command (Paragraphs 129 and 132); and a control circuit (103), wherein the control circuit is configured to receive, from the user input device, the execution command (Paragraph 129); in response to receipt of the execution command, control the first image capture device and the lighting element (Paragraphs 129 and 132) ; and transmit, to a remote processing system, an image of the product captured by the first image capture device (Paragraph 109); the remote processing system, wherein the remote processing system is communicatively coupled to the controller device (see figure 50), and wherein the remote processing system is configured to:
receive, from the controller device, the image of the product captured by the first image capture device (Paragraph 109); and perform, based on the image of the product captured by the first image capture device, an analysis on the product (Paragraphs 285-286, image distortions are corrected at the server side).
		Sumihiro fails to teach wherein the first and second image capture devices are directed towards the same position on the product holding surface and the images of the product are captured through the product holding surface. However Ma teaches that a storage structure 800 that detects a closing of the door 805 (Paragraph 89, figures 3 and 8). When the amount of light received by the receiver 815 or the angle A reaches a particular threshold and/or range, the receiver 815 sends a signal to the controller 820.  The controller 820 then triggers the activation 
		Therefore taking the combined teachings of Sumihiro and Ma, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have wherein the first and second image capture devices are directed towards the same position on the product holding surface and the images of the product are captured through the product holding surface in order for the information relating to food quality (e.g., bacteria detection, ripeness, expected expiration date, etc.) and/or food type (e.g., identifying an object as a fruit, vegetable, wine, oil, corn, meat, fermented food, etc.) may be obtained and If the object is not a food, then information regarding its condition or composition may be obtained (e.g. materials used to make the object, extent of damage done to the object.
 [Claim 10]
Sumihiro teaches wherein the product holding surface is substantially transparent (Paragraph 229).
[Claim 11]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 12]

[Claim 13]
Sumihiro teaches wherein the product barrier comprises one or more of an incline, a ledge, a ridge, and a wall (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 14]
Sumihiro teaches a method for assessing products, the method comprising:
receiving, in an enclosure, a product, wherein the enclosure includes a product holding surface that creates a first portion of the enclosure and a second portion of the enclosure (in figures 26-29, the product holding surface 711 creates a first and second portion), a first image capture device located in the first portion of the enclosure and second image capture device located in a second portion of the enclosure (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the first image capture device is configured to capture an image of the product from a first perspective (e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective)  and wherein the second image capture device is configured to capture an image of the product from a second perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated 
receiving, via a controller device (103), an execution command;
causing, by the controller device, the first image capture device to capture the image of the product from the first perspective (Paragraphs 129 and 132. e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective, Paragraphs 214 and 215);
causing, by the controller device, the second image capture device to capture the image of the product from the second perspective (Paragraphs 129 and 132); and transmitting, by the
controller device to a remote processing system for analysis (image distortions are corrected at the server side, Paragraphs 285-286), the image of the product from the first perspective and the image of the product from the second perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for 
	Sumihiro fails to teach wherein the first and second image capture devices are directed towards the same position on the product holding surface and the images of the product are captured through the product holding surface. However Ma teaches that a storage structure 800 that detects a closing of the door 805 (Paragraph 89, figures 3 and 8). When the amount of light received by the receiver 815 or the angle A reaches a particular threshold and/or range, the receiver 815 sends a signal to the controller 820.  The controller 820 then triggers the activation of the one or more cameras 830, which capture one or more images of the interior of the storage structure (step 710).  In various implementations, the cameras 830 are positioned on the door so that at the time of trigger, they have an expansive, clear view of the contents of the storage structure 800.  That is, the cameras 830 capture images of multiple locations (e.g., fruit/produce compartment, top shelf, middle shelf, lower shelf, egg container, etc.) in the interior of the storage structure 800 as well as any objects that are in those locations (Paragraph 90). Figure 3 also shows that the images are being taken through the shelves. 
		Therefore taking the combined teachings of Sumihiro and Ma, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have wherein the first and second image capture devices are directed towards the same position on the product holding surface and the images of the product are captured through the product holding surface in order for the information relating to food quality (e.g., bacteria detection, ripeness, expected expiration date, etc.) and/or food type (e.g., identifying an object as a fruit, vegetable, wine, oil, corn, meat, fermented food, etc.) may be obtained and If the object is not a food, then 
 [Claim 15]
Sumihiro teaches wherein the product holding surface is substantially transparent (Paragraph 229).
[Claim 16]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 17]
Sumihiro teaches wherein the product holding surface includes a product barrier (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 18]
Sumihiro teaches wherein the product barrier comprises one or more of an incline, a ledge, a ridge, and a wall (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 19]
Sumihiro teaches wherein the first portion of the housing is above the product holding surface and the second portion of the housing is below the product holding surface (see figures 26-29, 32 and Paragraphs 279, 286).
[Claim 20]

movable shelf 750).
[Claim 21]
Ma teaches wherein the product is a single product (figure 3), wherein the image of the product from the first perspective is a first image of the single product, and wherein the image of the product from a second perspective is a second image of the single product (Paragraph 90, The controller 820 then triggers the activation of the one or more cameras 830, which capture one or more images of the interior of the storage structure (step 710)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696